Citation Nr: 1221268	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic prostatitis, status post transurethral prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to March 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating in excess of 30 percent for the service-connected PTSD, and denied service connection for asbestosis, jungle rot of the feet, abdominal aortic aneurysm, arthritis of the hands and shoulders, and numbness in the hands and feet.  

The Veteran submitted a timely notice of disagreement with the June 2007 rating decision.  However, in an August 2008 substantive appeal (VA Form 9), the Veteran only appealed the issue of entitlement to an increased rating for PTSD.  As the appeal to the Board was not perfected regarding the issues of entitlement to service connection for asbestosis, jungle rot of the feet, abdominal aortic aneurysm, arthritis of the hands and shoulders, and numbness in the hands and feet, these issues are not currently before the Board.  

The Veteran requested a Board personal hearing in Montgomery, Alabama (Travel Board) in August 2008, but withdrew this request in September 2008.  See 
38 C.F.R. § 20.704 (2011).

The issue of entitlement to service connection for chronic prostatitis, status post transurethral prostatectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the entire rating period, the Veteran's PTSD has been characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of intrusive and distressing recollections, depressed mood, anxiety, irritability, social avoidance at the workplace, chronic sleep impairment with nightmares, and mild memory loss.  

2.  For the entire rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements and personal hearing testimony.

In addition, the Veteran was afforded VA examinations in May 2007 and December 2009 to evaluate his PTSD.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, including GAF scores and assessments of degree of social and occupational impairment.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's PTSD has not increased in severity over the course of the appeal, such that he exhibits symptoms that would warrant different ratings. 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.   GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.   GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of intrusive and distressing recollections, depressed mood, anxiety, irritability, social avoidance at the workplace, chronic sleep impairment with nightmares, and mild memory loss, consistent with the criteria for a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

VA treatment records dated from 2007 to 2011 and VA examinations show that the Veteran consistently reported having intrusive and distressing recollections, difficulty with sleep due to nightmares or flashbacks, depression, anxiety, irritability concerning his service-connected disability rating, and social isolation in the work place.  The Veteran received medication management at VA for depression and sleep problems.  He was not receiving regular psychiatric therapy, but was seen for outpatient mental health treatment on an as-needed bases in September 2007, April 2008, June 2008, and May 2011.  

Mental status examinations were completed during May 2007 and December 2009 VA examinations, and during VA outpatient treatment in September 2007 and June 2008.  The Veteran's mental status examinations show that the Veteran was clean, neatly groomed, oriented to person, time and place.  He was noted to have intermittent eye contact in September 2007, and speech was noted to be slow in December 2009.  Affect was normal and mood was good, or euthymic.  Attention was intact, concentration was appropriate, and thought process and thought content were unremarkable.  Judgment and insight were intact.  There were no delusions or hallucinations.  The Veteran's behavior was appropriate and there was no obsessive or ritualistic behavior.  The Veteran denied having panic attacks, suicidal or homicidal thoughts, or episodes of violence.  He had good impulse control and was able to maintain personal hygiene.  Recent, remote, and immediate memory were mildly impaired during a May 2007 VA examination, but were noted to be intact or normal during a June 2008 mental status examination and December 2012 VA examination. 

VA treatment reports indicate some present and past marital problems.  During a June 2008 VA examination, the Veteran reported that he worked nights and slept during the day.  He reported that he often worked six to seven days a week, 10 hours a shift, so he was often tired.  The Veteran reported that he preferred to socialize with family and tended to be a loner at work.  He was in a good fourth marriage, raising a 16 year old daughter.  He was somewhat estranged from children from previous marriages.  In May 2011 the Veteran indicated that he had difficulty getting along with people.  

During a May 2007 VA examination, the Veteran reported having several past marriages.  He reported the he got along "ok" with his family and with his daughter.  He reported that he stayed alone at work.  He had friends who he communicated with, but he did not like to be around that many people.  During a December 2009 VA examination, the Veteran reported having a good relationship with his spouse.  He reported having only occasional social relationships.  The VA examiner noted that the Veteran had social isolation with few friends.  The Veteran denied a history of violence and assaultiveness during VA examinations.  

Based on the foregoing, the Board finds that, for the entire rating period, the Veteran's PTSD has been characterized by symptoms of intrusive and distressing recollections, depressed mood, anxiety, irritability, social avoidance at the workplace, chronic sleep impairment with nightmares, and mild memory loss.  The Board finds that throughout the rating period the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent disability rating under Diagnostic Code 9411.  

During a May 2007 VA examination, the Veteran was diagnosed with chronic PTSD and was assessed with a GAF score of 63.  The VA examiner stated that the Veteran's PTSD signs and symptoms were transient or mild, and resulted in decreased work efficiency and inability to perform occupational tasks only during periods of significant stress.  During a December 2012 VA examination, the Veteran was diagnosed with chronic, mild PTSD, and he was assessed with a GAF score of 63.  The December 2012 VA examiner stated that the Veteran's PTSD resulted in occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that he generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  PTSD symptoms included avoidance behaviors, irritability, and nightmares, which caused an occasional decrease in work efficiency.  The Board finds that the Veteran's GAF scores of 63 reflect mild PTSD symptoms.  See DSM-IV at 46-47.  VA examinations show that the Veteran's PTSD was mild in degree and resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent rating for PTSD.  A June 2008 VA treatment report shows that the Veteran had a GAF score of 65, which reflects mild PTSD symptoms.  See DSM-IV at 46-47.  The June 2008 treatment report included a mental status examination.  

Conversely, VA treatment records dated in April 2008 and May 2011 reflect GAF scores of 40; however, these GAF scores were not associated with mental status examinations, and the findings on which these GAF scores were based are not clear from the record.  The Board finds that the Veteran's GAF score of 40 is not supported by contemporaneous findings, and is highly inconsistent with the Veteran's psychological presentation during the course of this appeal, as reflected in the Veteran's own reported symptoms and histories given on various occasions as well as the clinical findings by various examiners who observed the Veteran.  While GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work), DSM-IV at 46-47, such general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score on a two occasions is inconsistent with the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.  

Notwithstanding the two aberrational GAF scores, mental status examinations of record show the Veteran was oriented to time, person, and place, and thought content and process were unremarkable.  There was no impairment in judgment, thinking, or family relationships, and while the Veteran was shown to have depression and anxiety, impairment in mood did not result neglect of family or an inability to do work.  The Veteran described his family relationships as being "good" or "ok."  VA examinations show that the Veteran was employed full time, and the duration of his current employment was noted to be over 20 years.  The Board finds, that the VA treatment reports that note a GAF score of 40 are inconsistent with, and outweighed by, the more specific lay and medical findings, and are not of significant probative value in this case.  The Board finds that the more probative evidence of record shows that the Veteran's PTSD is mild in degree, and reflects occupational and social impairment and symptoms consistent with a 30 percent disability rating.

The Board finds that the Veteran's PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood as described for a higher 50 percent evaluation for PTSD.  38 C.F.R. § 4.130. 

May 2007 and December 2009 VA examiners both found, based on examination of the Veteran and a review of the records, that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  

The mental status examination reports do not reflect symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; and impaired abstract thinking as described for a higher 50 percent evaluation for PTSD.  The Veteran had depressed mood, as shown by his symptoms of depression and anxiety; however, these symptoms have been considered in his assigned 30 percent rating for PTSD, which specifically contemplates depressed mood.  While the Veteran has described difficulty in establishing and maintaining effective work relationships, he has reported having some friendships or occasional social relationships outside of work and he had a "good" or "okay" relationship with his immediate family members.  The Board finds that overall the Veteran's PTSD symptoms and the severity of his symptoms more closely resemble the criteria at Diagnostic Code 9411 for a 30 percent evaluation for PTSD for the entire initial rating period, and do not more nearly approximate the criteria for a 50 percent disability rating at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7. 

In an August 2008 substantive appeal (VA Form 9), the Veteran contends that his PTSD symptoms include frequent suicidal thoughts, extreme loss of memory to include loss of memory for family names and dates, physical violence toward his wife, daughter, and coworkers, extreme panic attacks, and agoraphobia.  The Veteran reported that his wife maintained the household and finances due to his inability to handle the facts and day to day thoughts.  He reported severe depression to a degree where he had to take leave from his job due to his inability to function physically or mentally.  He described extreme flashbacks resulting in physical attacks on his wife and daughter.  He reported that he and his wife divorced in 1991 due to his violence and physical attacks, but he reported that they remarried in 2000 upon learning of his PTSD. 

The Veteran is competent to describe his PTSD symptoms; however, the Board finds that the Veteran's reports of symptoms made to VA purely for compensation purposes are inconsistent with, and outweighed by, his own reported histories and symptoms reported for treatment purposes, as reflected in VA treatment records, as well as the histories and symptoms the Veteran presented to VA examiners during VA compensation examinations.  For these reasons, the Board finds that the statements asserting frequent suicidal thoughts, extreme loss of memory to include loss of memory for family names and dates, physical violence toward his wife, daughter, and coworkers, extreme panic attacks, and agoraphobia are inconsistent with the more probative reports and findings of impairment and symptoms, so that his lay statements are not credible.  

With regard to the Veteran's inconsistent reporting of specific symptoms, while the Veteran reported frequent suicidal thoughts, he specifically denied having suicidal thoughts during May 2007 and December 2009 VA examinations, and during the course of his VA mental health treatment in September 2007, June 2008, and in a May 2011 suicide risk assessment.  While the Veteran reported extreme loss of memory to include loss of memory for family names and dates; a May 2007 VA examiner found that recent, remote, and immediate memory were only mildly impaired, and memory was found to be normal at the time of  a June 2008 mental status examination and December 2012 VA examination.  The Veteran reported extreme panic attacks and episodes of violence and physical attacks; however, he denied having panic attacks or a history of violence or assaultiveness during the VA examinations.  While the Veteran reported severe depression to a degree where he had to take leave from his job due to his inability to function, whereas VA examinations show that the Veteran was employed full time and that he had lost less than one week one week from work over the last 12 month period in May 2007, and that he lost no time from work in the last 12 month period in December 2009.

The Board finds that, in the context of reported inconsistencies, the Veteran has not been credible in reporting his PTSD symptoms or the severity of such symptoms to VA for compensation purposes; therefore, the Board has accorded greater probative weight to findings from the Veteran's VA examinations and VA treatment reports in assessing the occupational and social impairment and severity of symptoms of the PTSD. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher disability rating than 30 percent for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder is manifested by intrusive and distressing recollections, depressed mood, anxiety, irritability, social avoidance at the workplace, chronic sleep impairment with nightmares, and mild memory loss.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment, as indicated by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 
16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2011). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for PTSD, in excess of 30 percent, is denied.



REMAND

In a January 2008 rating decision, the RO denied entitlement to service connection for chronic prostatitis, status post transurethral prostatectomy.  In an August 2008 substantive appeal, the Veteran indicated disagreement with regard to a prostate and kidney disorder, noting that he had repeatedly asked for compensation for these issues.  The Board has liberally construed the August 2008 statement as a timely notice of disagreement on the issue of entitlement to service connection for chronic prostatitis, status post transurethral prostatectomy.  The Board notes, parenthetically, that the RO treated the August 2008 statement as a new claim for service connection for a urinary tract infection, claimed as a kidney infection; and that issue is not currently on appeal.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  


The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal for service connection for chronic prostatitis in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the issue of service connection for chronic prostatitis (status post transurethral prostatectomy) is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for chronic prostatitis, status post transurethral prostatectomy.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


